Title: To George Washington from Commissioners of Indian Affairs, 9 June 1778
From: Commissioners of Indian Affairs
To: Washington, George


                    
                        Sir.
                        Albany [N.Y.] June 9th 1778
                    
                    The commissioners of Indian affairs for this department are convened on a visit from a number of the Seneca warriors accompanied by a few Oniedas—Tuscaroras—Onondagas—and Mohawks; The chief errand of the former is to deliver up John Jenkins a prisoner carried to Niagara and to procure the liberty of Astiarix one of their own chiefs taken on the frontiers of Virginia, in exchange. At their own request some of their warriors accompanied by Major Wemp of Schenectady are permitted to proceed to the Southward in search of their chief whose recovery the whole nation have exceedingly at heart; not knowing where Astyarix is confined, tho’ we wrote to Congress for information we thought it most adviseable to direct them to proceed immediately to your Excellency’s camp and we beg that you will be pleased to take measures, to obtain the release of their cheif that he may be sent to us.
                    We have not on this occasion treated the Senecas as our friends, but with the distance and severity due to a tribe who have for the last twelve months without any reason or provocation, as they themselves confess, repeatedly been engaged in acts of Hostility against the United States.
                    They now give us the strongest assurances of their sorrow for what is passed, and their first resolution to become our friends for the future. We in answer demand more substantial proofs than words. We insist that they clear their country of all our enemies and deliver up the prisoners they may have taken from us. That nothing less will satisfy the United States; & that if it is not complied with they must look for examplary vengeance.
                    
                    We nevertheless considering the nature of their present errand, told them they should be protected & treated with civility till it was accomplished.
                    We have many reasons for granting the permission they ask which will readily occur to your excellency; the rest of their party propose to continue in this Town till their return except one or two whom they have agreed to dispatch with messages to their nation.
                    It is with great concern we inform your Excellency that parties of Savages & Tories have made their appearance in different places on the western frontiers & that from repeated intelligence another considerable party are on their way from Canada to fall on our Northern frontiers—The country is greatly alarmed and distressed. The settlement of Cobals Kill in the vicinity of Schoharie was attacked by a party under Joseph Brandt on the last of May—A detachment of thirty Continental troops who hastened to their relief with about twenty militia were decoy’d into an ambuscade. The Captn Lieutt and above half the Continental troops who were advanced & some of the militia were killed—Eleven houses besides other buildings burnt and the whole settlement plundered and a large number of Cattle carried away.
                    Another party lies at Sacondaga & have taken several prisoners—There can be no doubt but all the disaffected are assembling. The defenceless frontier inhabitants are again conveying their families into places of security, and we may expect every moment to hear of further depradations.
                    The militia from the lower parts of this County are marching to their releif; But it is a misfortune, that they have been accostomed to think of an Indian war with too much horror. there are no Continental Troops to raise and support their spirits, by example and discipline, nor indeed do we know how to direct the force we may be able to collect; the enemy in such a predatory war having the choice of a variety of objects and moving from place to place with celerity. They take care to avoid Fort Schuyler in the vicinity of which every thing is quiet; but that Garrison confined to the defence of their post, if they were not busily employed in improving and compleating their fortifications, could be of little service in stopping the progress of the enemy—Warners Regiment is on the Northern frontier of this State, where we fear they will soon find sufficient employ. your Excellency will conclude from this detail, which is not exaggerated, that this department is greatly distressed and in want of support.
                    The Oneidas & Tuscaroras have also taken the alarm, and dispatch the inclosed letter requiring the return of their warriors for their own defence, as they are equally with us obnoxious to our enemies. We take the liberty of Suggesting to your Excellency that should the British  troops be on the point of leaving Philadelphia, the Oneidas ought not to be apprised of the message from their Sachems until that event has taken place.
                    If from their own knowledge they can on their return convince the six nations that the British army have decamped, it must be productive of important consequences, and go far to put an end to the ravages which are so distressing in this quarter; and which if not soon terminated must greatly affect the army in the article of flour.
                    Jenkins the prisoner delivered up by the Senecas informs us that the garrison of Niagara consists of about two hundred of the eighth british regiment, and fourty five tories, commanded by Leut. Col. Bolton; That they have twelve cannon mounted, and plenty of Amunition; but in want of provisions—Their parties on our frontiers have been successful in sending in Cattle to that garrison; about fourty having arrived while Jenkins was there—Unhappily it is now too much in their power to send any number they please.
                    Col. Bedel of Cohass in a letter of the 25 May gives us the following information “By the last intelligence I can get from the Indians, a large reinforcement is in the river St Laurence, the number they cannot ascertain, but it is very large.” We have the honor to be with the greatest respect, Sir your Excellency’s Most obedt & very hble servts
                    
                        Jas Duane Volckert P. Douw
                    
                